DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase recited on the second last line of the claim “the filtering process” is confusing. It is suggested to change it to --the filtering process with the second adaptive filter--. Claim 7 includes the similar ambiguity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (hereafter Sakamoto; US 20110170701 A1)
Regarding claim 1, Sakamoto discloses an active noise control device that causes an actuator (20) to output a canceling sound (CS) based on a control signal (Scc2)  in order to reduce noise in a vehicle compartment of a vehicle (see Fig. 1), the active noise control device comprising one or more processors that execute computer-executable instructions stored in a memory ([0027]), wherein the one or more processors execute the computer-executable instructions to cause the active noise control device to:
generate a basic signal (by 62, [0032]) corresponding to a resonance frequency of a vibration sensor (16) provided at the vehicle;
generate a sensor resonance simulation signal (Sce) simulating a signal acquired while the vibration sensor is resonating by performing a filtering process on the basic signal, with a first adaptive filter (80; [0038]);
calculate a second reference signal (Sbr) that is a difference (by 82) between a first reference signal (Sbc) acquired by the vibration sensor (60z of 16) and the sensor resonance simulation signal (Sce); and
generate the control signal (Scc2) by performing a filtering process on the second reference signal (Sbr) with a second adaptive filter (90), the filtering process being different from the filtering process performed with the first adaptive filter (80) ([0042]-[0045]).
Regarding claim 2, Sakamoto shows that the one or more processors cause the active noise control device to update (by 86) a filter coefficient of the first adaptive filter (80) in a manner that a magnitude of a component of the resonance frequency of the vibration sensor is minimized in the second reference signal ([0041]).
Regarding claim 6, Sakamoto shows that the one or more processors cause the active noise control device to update (b 94) a filter coefficient of the second adaptive filter (90) in a manner that an error signal (e) is minimized ([0045]), the error signal being acquired by detecting, with a microphone (22), residual noise due to interference between the noise and the canceling sound.
Most of limitations in claim 7 correspond to those recited in claim 1 discussed above. Sakamoto shows the vehicle (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto.
Regarding claim 5, Sakamoto fails to show downsampling between the first adaptive filter and the second adaptive filter. Sakamoto fails to identify the sampling of any signal. As one skilled in the art would have expected that the first adaptive filter and the second adaptive filter might not operate in the same sampling frequency due to their different functionality as presented in Sakamoto. A reference signal in ANC is usually sampled at a higher rate than the sampling rate of the adaptive filter. Examiner takes Official Notice that this feature is notoriously well known in the art. A down sampler is required to converted a signal in a higher rate to a processor operated in a lower rate. Thus, it would have been obvious to one of ordinary skill in the art to modify Sakamoto by using a down sampler in order to properly process the reference signal by the adaptive filter generating anti-noise signal.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Bastyr (US 20200388267 A1).
Regarding claim 3, Sakamoto fails to show that resonance frequency information indicating the resonance frequency of the vibration sensor is stored. Sakamoto teaches a general base signal generator (62). Bastyr also teaches ANC for cancelling engine noise in the vehicle compartment (Fig. 1). To obtain engine order frequencies based on the detected engine pulse (244), a storage (246) stores a lookup table with detected engine pulse as the input, and a corresponding frequency as the output ([0022]). Thus, it would have been obvious to one of ordinary skill in the art to modify Sakamoto in view of Bastyr by utilizing LUT for generating the corresponding frequency in order to generate the basic signal in an efficient manner.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654